MEMORANDUM ON MOTION FOR REHEARING
PER CURIAM.
Appellant has moved for rehearing on the ground that this court “inadvertently” overlooked the testimony of appellant presented to the trial court by way of an affidavit. The referred to affidavit was not overlooked, inadvertently or intentionally. However, questions of general admissibility aside, it was never considered because it was neither signed nor notarized, and for those reasons alone totally devoid of eviden-tiary value.
The motion for rehearing is denied.